Citation Nr: 1601278	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 27, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This issue was previously before the Board in April 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded this appeal to schedule a Travel Board hearing.  The AOJ scheduled the Veteran for a Travel Board hearing in June 2014 and he requested postponement due to difficulty in obtaining records that was compounded by hospitalization.  The AOJ rescheduled the hearing to June 2015 and the Veteran's wife requested postponement because the Veteran was unable to travel due to a brain injury.  The AOJ rescheduled the hearing to October 2015 and the Veteran's wife requested postponement because the Veteran was to undergo brain surgery a few days before the hearing and would be unable to appear.  She has indicated a desire to appear with him or on his behalf.  In a December 2015 statement, the Veteran's representative requested a rescheduled hearing.  Good cause having been shown, the Travel Board hearing should be rescheduled.   38 C.F.R. § 20.704(c) (2015).  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran and his spouse for a Travel Board hearing in accordance with this request.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


